Appeal by the People from an order of the Supreme Court, Kings County, dated March 27, 1978, which granted the defendant’s motion to dismiss his indictment. Appeal dismissed. The District Attorney has furnished the court with a copy of defendant’s death certificate, indicating defendant’s death after argument of this appeal. While we are of the view that the dismissal of the indictment was improper (see People v Clayton, 41 AD2d 204), this matter is now abated by virtue of the *841defendant’s death. Shapiro, J. P., Cohalan, Hargett and Martuscello, JJ., concur.